DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            JASON HOLLAND,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D16-253

                               [ May 11, 2016 ]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin J. Bidwill,
Judge; L.T. Case No. 02-11883CF10A.

   Jason Holland, Sneads, pro se.

   No appearance required for appellee.

PER CURIAM.

   Jason Holland appeals the denial of his petition for writ of habeas
corpus, which was treated as a rule 3.850 motion for post-conviction relief.
We find no error in the trial court’s denial of the petition as untimely and
impermissibly successive. However, the court’s order mistakenly refers to
a previous rule 3.850 motion filed in February 2013 instead of this habeas
petition filed in April 2015. On remand, the trial court is instructed to
amend its order to refer to the correct pleading.

   Affirmed and Remanded with instructions.

STEVENSON, GROSS and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.